Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19   PageID.19010   Page 1 of
                                     15




                                                          Exhibit A
    Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                                                PageID.19011               Page 2 of
                                         15
Shane Group, Inc. v. Blue Cross and Blue Shield of Michigan, Case No. 2:10-cv-14360 (E.D. Mich.)



                                                                  1
Time entirely related to record being sealed                                     $49,283.00 fees + $1822.28 costs =
                                                                                 $51,105.28
Time partially related to record being sealed                                $92,507.00

Time unrelated to record being sealed                                            $21,644.25




                                             Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM)


    Timekeeper                     Date            Hours              Rate        Dollars          Description
    ARENDSHORST, JOHN D.              8/11/2014          1.50           355.00          532.50 Meet with Attorney Rynders to discuss BCBS research strategy.
    ARENDSHORST, JOHN D.             8/11/2014           3.30           355.00        1,171.50 Research and review past BCBSM cases for information useful to
                                                                                                potential case.
    ARENDSHORST,JOHN D.              8/12/2014           1.20           355.00          426.00 Discuss potential BCBSM litigation with Attorneys Rynders and
                                                                                                Walters.
    ARENDSHORST,JOHN D.              8/12/2014           4.50           355.00        1,597.50 Research and review past BCBSM cases for information useful to
                                                                                               potential case.
    AVILA, LUIS E.                   8/15/2014           1.50           350.00          525.00 Office conference with Steve MacGuidwin remotion to unseal
                                                                                               pleadings. Conduct initial research re same.
    AVILA, LUIS E.                   8/16/2014           5.50           350.00        1,925.00 Review pleadings and document review of Shane Group v. BCBSM
                                                                                               for sealed documents and protective order.
    AVILA, LUIS E.                   8/18/2014           6.60           350.00        2,310.00 Continue review of documents and pleadings in The Shane Group
                                                                                                   lawsuit. Conduct research re absent member involvement in class
                                                                                               action suits.
    KOELZER, JEFFREY D.              8/11/2014           6.05           310.00        1,875.50 Office conference re Blue Cross Blue Shield of Michigan's use of
                                                                                               most favored nation clauses in violation of antitrust law. Research,
                                                                                                   read, and review dockets and documents from cases filed against Blue
                                                                                                   Cross by Aetna and The Shane Group, Inc. re most favored nation
                                                                                               clauses.
    KOELZER, JEFFREY D.              8/12/2014           6.30           310.00        1,953.00 Research, read, and review dockets and documents from cases
                                                                                               filed against Blue Cross by Aetna and The Shane Group, Inc. re
                                                                                                   most favored nation clauses. Office conference re research and
                                                                                                  litigation strategy.
    KOELZER, JEFFREY D.               10/5/2015            0.10         310.00              31.00 Discuss researching issues related to challenging amount of class
                                                                                                   action settlement.
    KOELZER, JEFFREY D.               10/7/2015            1.70         310.00          527.00     Research, read, and analyze cases cited by parties in support of
                                                                                                   settlement award for purposes of formulating response. Draft
                                                                                               insert to response brief re treble damages comparison.
    KOELZER, JEFFREY D.               10/8/2015            2.30         310.00          713.00 Research federal law for support for proposition that district court
                                                                                                   has independent duty to evaluate settlement amount, regardless
                                                                                                   of objections, for purposes of reply brief.

    KOELZER,JEFFREY D.               1/13/2016           1.75           310.00          542.50 Research status of Health Alliance plan objection in antitrust case.
                                                                                               Notes re case status.



                                                                                  Page 1 of 13




1
  Also includes time that would have necessarily been incurred even the Varnum Group's sole objection to the proposed settlement was a
lack of access to sealed documents in the court record (such as travel to and attendance at court hearings).
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                                    PageID.19012                  Page 3 of
                                     15




                                Billed and Unbilled Recap of Time Detail- [341564 - ANTITRUST- BCBSM]


Timekeeper               Date         Hours           Rate        Dollars          Description
KOELZER, JEFFREY D.        6/7/2016       0.50          310.00          155.00 Read and analyze Sixth Circuit opinion re objection to settlement
                                                                                   and unsealing of records.
LIN, SHERRY X.             9/9/2014       0.20          245.00              49.00 Consult with supervising attorney re fee arrangements in class
                                                                               action cases.
LIN, SHERRY X.            9/10/2014           0.90       245.00         220.50 Research attorney billing in class actions.
LIN,SHERRY X.             9/11/2014           1.80       245.00         441.00 Collect, organize, and highlight cases of relevance re objector's
                                                                                   attorney fees and objector incentive awards. Communicate
                                                                                   findings to supervising attorneys.
LIN, SHERRY X.            9/12/2014       0.20           245.00             49.00 Meet with supervising attorney re follow-up research re objector's
                                                                                  filing of appearance.
LIN,SHERRY X.             9/15/2014           1.00       245.00         245.00     Research procedure for intervening in class action settlement.


LIN, SHERRY X.            9/16/2014           2.50       245.00         612.50     Research re motion to intervene and motion to unseal records.
                                                                                   Consult with Attorney Walters re filing of motions.


LIN, SHERRY X.            9/18/2014           0.40       245.00             98.00 Meet with Attorney MacGuidwin & Attorney Walters re filing of
                                                                                   Motion to Intervene.
LIN, SHERR Y X.           9/19/2014           5.90       245.00       1,445.50     Review materials for Motion to Intervene. Confer with Attorney
                                                                                   MacGuidwin re Notice to Intervene and unseal records. Research
                                                                                   objector discovery requests and present findings.


LIN, SHERRY X.            9/22/2014           0.60       245.00         147.00 Research Sixth Circuit/Eastern District of Michigan case law re
                                                                               public access to records.
LIN, SHERRY X .          11/26/2014           2.70       245.00         661.50 Confer with Attorney Walters re researching conflict claim.
                                                                                   Research the attorneys/law firms that represent objectors.
LIN, SHERRY X.            12/1/2014           3 .30      245.00         808.50     Research case law on disqualification of objectors counsel for
                                                                                   conflict of interest. Summarize findings.
LIN, SHERRY X.            12/5/2014           1.50       245.00         367.50     Draft memo re disqualification of counsel for conflict of interest.


MACGUIDWIN, STEPHEN F.     8/6/2014           0.80       290.00         232.00     E-mail to client r e BCBS antitrust class action settlement and
                                                                                   potential impact on litigation.




                                                                  Page 2 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                             PageID.19013                  Page 4 of
                                     15




                                Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]


Timekeeper               Date         Hours       Rate       Dollars        Description
MACGUIDWIN, STEPHEN F.    811212014        0.90     290.00          261.00 Telephone conference with clients regarding potential impact of
                                                                            antitrust settlement I claims on existing litigation against BCBSM.

MACGUIDWIN, STEPHEN F.    8/1412014        0.40     290.00          116.00 Review associate memorandum re advice on antitrust settlement I
                                                                            pursuing as part of existing litigation. Modify same to prepare for
                                                                            advising client.
PHELPS, AARON M.          911512014        0.90     425.00          382.50 Multiple communications with various clients reauthorization to file
                                                                            objections to class action settlement.
PHELPS, AARON M.          911612014        1.50     425.00          637.50 Multiple communications with clients reauthorization to file
                                                                            objections. Communication with team re outline for objections.

PHELPS, AARON M.          911712014        1.00     425.00          425.00 Conference with partner re status of objections. Continue
                                                                            communications with clients reauthorization to file objections.

PHELPS, AARON M.          911812014        1.90     425.00          807.50 Multiple communications with clients re objection to proposed
                                                                            settlement.
PHELPS, AARON M.          911912014        2.40     425.00        1,020.00 Multiple communications to objector group. Conference with Walters
                                                                            re status. Continued communications re status and execution of
                                                                            consent to object.
PHELPS, AARON M.          912212014        2.10     425.00          892.50 Multiple communications with numerous objectors confirming
                                                                            authority to file objections on behalf of each. Conference with
                                                                            partner re substance of objection.
PHELPS, AARON M.          912312014        3.60     425.00        1,530.00 Continue multiple communications with clients re filing of objections
                                                                            and obtaining written authorizations. Review and edit objections.
                                                                            Communication with team re same.
PHELPS, AARON M.         1111212014        2.00     425.00          850.00 Attend Fairness hearing in Anti-Trust class action.
RYNDERS, PERRIN            8/9/2014        2.00     530.00        1,060.00 Review public information about MFN class action against BCBSM.
                                                                            Outline issues for further development. Draft memo to Bryan
                                                                            Walters regarding antitrust analysis.
RYNDERS, PERRIN           811112014        1.75     530.00          927.50 Prepare for meeting to initiate investigation into possible lawsuits of
                                                                            putative class members in MFN litigation against BCBSM who opt out.
                                                                            Meet with Bryan Walters, Jeff Koelzer, and John Arendshorst
                                                                            regarding same.



                                                             Page 3 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                                 PageID.19014                   Page 5 of
                                     15




                                 Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]


Timekeeper          Date            Hours          Rate          Dollars        Description
RYNDERS, PERRIN      8/12/2014           1.30         530.00            689.00 Confer with Bryan Walters, John Arendshorst, and Jeff Koelzer
                                                                                regarding analysis of antitrust issues, status of legal findings
                                                                                regarding same, and strategy for recovery.
RYNDERS, PERRIN      8/13/2014            1.00        530.00           530.00 Telephone conference with industry representative regarding MFN
                                                                                litigation and impact on Michigan TPA's. Office conferences with Aaron
                                                                                Phelps, Bryan Walters regarding assessment of appropriate plaintiffs to
                                                                                opt out of class and pursue individual claims.


RYNDERS, PERRIN      9/16/2014            1.25       530.00            662.50 Work on development of clients for objections to BCBSM/MFN
                                                                                settlement proposal. Confer with Bryan Walters and Aaron Phelps
                                                                                regarding same.
  RYNDERS, PERRIN      9/22/2014            0.70        530.00            371.00 Telephone conferences with clients interested in objecting to the
                                                                                MFN class action settlement.
RYNDERS, PERRIN      9/23/2014           0.70        530.00            371.00 Telephone conferences with clients interested in joining the
                                                                              objections to be filed in the MFN class action.
RYNDERS, PERRIN      11/6/2014           0.50        530.00            265.00 Office conference with Bryan Walters regarding upcoming hearing on
                                                                                request for approval of settlement and objections to same.


RYNDERS, PERRIN      11/7/2014           0.50         530.00           265.00 Office conferences with Bryan Walters in preparation for hearing on
                                                                              objections to settlement.
RYNDERS, PERRIN     11/12/2014            7.00        530.00         3,710.00 Attend fairness hearing in Shane Group v. BCBSM class action.
                                                                               Confer with Bryan Walters in preparation for same, and debrief
                                                                                regarding potential next steps.
RYNDERS, PERRIN      12/8/2014            0.50        530.00           265.00 Office conference with Bryan Walters regarding MFN plaintiffs'
                                                                              threats of seeking disqualification, strategy regarding same.


RYNDERS, PERRIN      5/28/2015            1.00        530.00           530.00 Office conference with Bryan Walters regarding appellate
                                                                              mediation, case strategy. Work on same.
RYNDERS, PERRIN       6/8/2015            0.30        530.00           159.00 Office conference with Bryan Walters regarding appellate
                                                                               mediation.
  RYNDERS, PERRIN       1/13/2016           6.00        530.00          3,180.00 Work on oral argument preparation with Bryan Walters. Travel to
                                                                                Sixth Circuit Court of Appeals (Cincinnati).




                                                                 Page 4 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                            PageID.19015                  Page 6 of
                                     15




                             Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST - BCBSM)


Timekeeper          Date          Hours        Rate        Dollars         Description
RYNDERS, PERRIN       1/14/2016        8.50       530.00        4,505.00 Prepare for and attend oral argument at the Sixth Circuit Court of
                                                                          Appeals. Travel from Cincinnati.
RYNDERS, PERRIN      5/16/2016         0.40       530.00          212.00 Review correspondence from client representative regarding
                                                                          status of appeal. Draft responses to both.
WALTERS, BRYAN R.     8/9/2014         0.50      445.00           222.50 E-mails to and from Attorney Rynders re BCBSM antitrust potential
                                                                          objection to settlement.
WALTERS, BRYAN R.    8/11/2014         2.00      445.00           890.00 Review materials from Attorney Rynders. Meeting with Attorneys
                                                                          Rynders, Koezler, and Arendhorst. Review information from class
                                                                          actions settlement Web site.
WALTERS, BRYAN R.    8/12/2014         2.00      445.00           890.00 Further attention to investigation of potential objection to settlement.
                                                                          Follow-up office conference with Attorneys Rynders, Koezler, and
                                                                          Arendhorst re same.
WALTERS, BRYAN R.    8/15/2014         1.50      445.00           667.50 Continue review of materials. Office conference with Attorney
                                                                          MacGuidwin re antitrust strategy. Telephone conference with
                                                                          Attorneys Rynders and Phelps re antitrust strategy.

WALTERS, BRYAN R.    8/18/2014         1.50      445.00           667.50 Continue research and preparation of materials for potential
                                                                          objection to settlement.
WALTERS, BRYAN R.    8/19/2014          2.00     445.00           890.00 Continue work re potential objection to settlement.
WALTERS, BRYAN R.    8/20/2014         0.50      445.00           222.50 Continued attention to potential issue.
WALTERS, BRYAN R.    8/22/2014         0.50      445.00           222.50 Continued attention to potential objection to settlement. WALTERS,
BRYAN R.             8/27/2014          1.00      445.00          445.00 Continue review of materials. Office conference with Attorney
                                                                          Rynders re same.
WALTERS, BRYAN R.    9/11/2014         2.00       445.00          890.00 Office conference and e-mails with Attorneys Rynders and Phelps re
                                                                          objection to settlement in antitrust class-action lawsuit against BCBSM
                                                                          re FMFN agreements. Office conference with Attorney MacGuidwin re
                                                                          status of motion to intervene/unseal records and research re same.
                                                                          Begin drafting advisory letter to client re Baker College's objection.

WALTERS, BRYAN R.    9/12/2014         3.00       445.00        1,335.00 Revise and finalize letter to other clients re MFN objection. E-mails with
                                                                          Attorneys Rynders and Phelps re same. Begin initial research re legal
                                                                          basis for objections.



                                                           Page 5 of 13
 Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                                 PageID.19016                   Page 7 of
                                      15




                                Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]



Timekeeper          Date            Hours           Rate        Dollars         Description
WALTERS, BRYAN R.   9/15/2014        3.50          445.00       1,557.50        Continue research re brief in support of objections. Office conference
                                                                                with Attorney Lin re research re motion to intervene.
                                                                                E-mails from Attorneys Rynders and Phelps re additional clients to
                                                                                support objection.
WALTERS, BRYAN R.     9/16/2014             4.00      445.00         1,780.00 Continue research re brief in support of objection. Begin drafting
                                                                               outline and notes. re potential objections. E-mails with Attorneys
                                                                               Rynders and Phelps re additional clients for objections. Draft form
                                                                               engagement letter to clients for representation re objection. Office
                                                                               conference with Attorney Lin re research re preparation of motion
                                                                               to intervene and motion to unseal.

WALTERS, BRYAN R.     9/17/2014             6.50       445.00        2,892.50   Draft and revise objection to proposed settlement. Research re
                                                                                same. E-mails and office conferences re same.


WALTERS, BRYAN R.     9/18/2014             5.50       445.00        2,447.50   Continue drafting and revising objection. Continue research re
                                                                                objections. E-mails and office conferences re objections.


WALTERS, BRYAN R.     9/19/2014             6.25       445.00        2,781.25   Continue drafting and revising objections. Office conferences and
                                                                                e-mails re same. Attention to client communications re same.


WALTERS, BRYAN R.     9/22/2014             8.00       445.00        3,560.00   Continue drafting and revising objection. Continue research re
                                                                                same. E-mails and office conferences re same. Follow-up client
                                                                                communications re same.
WALTERS, BRYAN R.     9/23/2014             7.50       445.00        3,337.50   Continue revisions to objection. Prepare exhibits re same. Office
                                                                                conferences and e-mails re same. Attention to follow-up client
                                                                                communications re same.
WALTERS, BRYAN R.     9/24/2014             7.50       445.00        3,337.50   Complete drafting and revising of objections. Final research re same.
                                                                                Multiple office conferences and e-mails re same. Attention
                                                                                to gathering client consents to objection. Attention to filing of
                                                                                same.




                                                                Page 6 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                         PageID.19017                  Page 8 of
                                     15




                            Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]


Timekeeper          Date         Hours       Rate       Dollars       Description
WALTERS, BRYAN R.    9/29/2014        0.50     445.00         222.50 Review other objections to proposed settlement. Review law 360 article
                                                                     concerning objections. Office conference with Attorney Rynders and
                                                                     Attorney Phelps re other objections.

WALTERS, BRYAN R.    10/2/2014        4.50     445.00        2,002.50 Additional research re brief in support of motion to intervene and
                                                                       unseal the record. Review cases re same. Review docket report and
                                                                       related pleadings re class action lawsuit. Revisions to brief in support
                                                                       of motion to intervene and unseal records.

WALTERS, BRYAN R.    10/3/2014        5.00     445.00        2,225.00 Continue drafting and revising brief re intervention and unsealing of
                                                                       records. Research re same.
WALTERS, BRYAN R.    10/6/2014        4.50     445.00        2,002.50 Continue revisions to brief re motion to intervene and unseal record.
                                                                       Telephone call to Attorney Brett Johnson (Plaintiffs' counsel) re
                                                                       concurrence with motion. Telephone conferences with Attorney Bruce
                                                                       Hoffman (BCBSM's counsel) re concurrence with motion and potential
                                                                       compromise resolution re same. E-mails to and from Attorneys Hoffman
                                                                       and Dan Small (Plaintiffs' counsel) re potential compromise resolution re
                                                                       records. Telephone conference with Attorney Small re potential
                                                                       compromise resolution re review of records.


WALTERS, BRYAN R.    10/7/2014        4.00     445.00        1,780.00 Follow-up e-mails and telephone conferences with Attorneys Bruce
                                                                       Hoffman and Dan Small re potential agreement to review redacted
                                                                       versions of court filings. Revise brief in support of motion to
                                                                       intervene and unseal records. E-mails with Attorneys Rynders and
                                                                       Phelps re same.


WALTERS, BRYAN R.    10/8/2014        1.50     445.00          667.50 Follow-up e-mails and office conference with Attorney Bruce
                                                                       Hoffman re voluntary production of documents by BCBSM.
                                                                       Revisions to brief in support of motion to intervene and unseal
                                                                       records.
WALTERS, BRYAN R.    10/9/2014        2.00     445.00          890.00 Review additional objections filed in matter. E-mail to Attorney
                                                                      Chris Anderson re objections.



                                                        Page 7 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                    PageID.19018                Page 9 of
                                     15




                           Billed and Unbilled Recap of Time Detail·(341564 ·ANTITRUST·BCBSM]


Timekeeper          Date           Hours     Rate           Dollars    Description
WALTERS, BRYAN R.   10/14/2014      0.50     445.00          222.50 Follow-up communications with Attorneys Bruce Hoffman and
                                                                    Daniel Small re voluntary disclosure of documents filed under seal
                                                                    with court.
WALTERS, BRYAN R.   10/16/2014       1.00     445.00         445.00 Follow-up e-mails with Attorneys Bruce Hoffman and Daniel Small
                                                                    re document production. Begin initial review of redacted versions
                                                                    of documents provided by parties.
WALTERS, BRYAN R.   10/17/2014       5.50     445.00       2,447.50 Review redacted documents provided by Blue Cross. Office
                                                                    conferences re same. Begin revisions to motion to intervene and
                                                                    unseal records.
WALTERS, BRYAN R.   10/20/2014       5.25     445.00       2,336.25 Additional review redacted of documents provided by Blue Cross.
                                                                    Continue revisions to motion to intervene, unseal records, and
                                                                    adjourn hearings and supporting brief. Office conferences and e-
                                                                    mails re same. Attention to filing motion.

WALTERS, BRYAN R.   10/24/2014       3.00     445.00       1,335.00 Begin review of plaintiffs' motion for final approval of settlement and
                                                                    plan of allocation and exhibits re same. Review plaintiffs' reply to
                                                                    objections re award of attorneys' fees, reimbursement of expenses,
                                                                    and payment of incentive awards. Initial review of Blue Cross's brief
                                                                    in support of motion for final approval of settlement.

WALTERS, BRYAN R.   10/27/2014       2.50     445.00       1,112.50 Complete review of Plaintiffs' and Blue Cross's briefs and exhibits
                                                                    in support of final settlement and in opposition to objection. Office
                                                                    conferences re same.
WALTERS, BRYAN R.   10/30/2014       1.50     445.00        667.50 Review sur-reply brief of Objector Chris Andrews and follow-up re
                                                                    same.
WALTERS, BRYAN R.    11/3/2014       4.00     445.00       1,780.00 Review Blue Cross brief in opposition to motion to intervene and
                                                                    unseal records. Office conference with Attorney Rynders re same.
                                                                    Begin review of briefs in preparation of outline for oral argument
                                                                    remotion to intervene and unseal records and re objection at
                                                                    fairness hearing.

WALTERS, BRYAN R.    11/4/2014       1.50     445.00         667.50 Review additional court filings from objectors. Continue review of
                                                                    materials in advance preparation for hearings.



                                                       Page 8 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                   PageID.19019                Page 10 of
                                      15




                           Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]


Timekeeper            Date         Hours      Rate         Dollars    Description
WALTERS, BRYAN R.    11/5/2014      3.50      445.00       1,557.50 Review Plaintiffs' brief in opposition to motion to intervene. E-
                                                                    mails with clients re status of claims submissions and upcoming
                                                                    hearings. Continue preparation for hearings.

WALTERS, BRYAN R.    11/6/2014       2.50     445.00       1,112.50 Review third-party hospital response to motion to intervene and
                                                                    unseal records. E- mails and office conferences re communication
                                                                    with clients re fairness hearing. Attention to preparation for
                                                                    fairness hearing and hearing re motion to intervene and unseal.

WALTERS, BRYAN R.    11/7/2014       3.50     445.00       1,557.50 Review numerous third-party briefs re motion to intervene and
                                                                    unseal records. E-mails and telephone conferences with clients re
                                                                    status of claims and status re upcoming hearings. Telephone
                                                                    conference with Mr. Derek Watkins reissues his non-objecting
                                                                    clients are having with gathering information necessary to submit
                                                                    claims.
WALTERS, BRYAN R.   11/10/2014       6.50     445.00       2,892.50 Review additional briefs re motion to intervene and unseal
                                                                    records. Telephone conference with Attorney Katie Pullum of
                                                                    Warner Norcross & Judd re same. Prepare for hearing remotion
                                                                    to intervene and unseal. Prepare for hearing re objection. Follow-
                                                                    up telephone conference and e-mail with Mr. Derek Watkins re
                                                                    potential declaration from non-objecting clients re difficulty and
                                                                    burdensomeness of claims process. Follow-up e-mails with clients
                                                                    re difficulty of claims process.

WALTERS, BRYAN R.   11/11/2014       7.50     445.00       3,337.50 Prepare for fairness hearing. Prepare for hearing re motion to
                                                                    intervene. Review motions to intervene from third-party hospitals.
                                                                    Office conferences and e-mails re same.

WALTERS, BRYAN R.   11/12/2014      11.00     445.00       4,895.00 Final preparation for hearing. Travel for hearing. Attend fairness
                                                                    hearing and hearing re motion to intervene to unseal records.
                                                                    Return travel re same.




                                                       Page 9 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                            PageID.19020                  Page 11 of
                                      15




                            Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]


Timekeeper          Date          Hours          Rate       Dollars         Description
WALTERS, BRYAN R.   11/13/2014        3.50         445.00       1,557.50 E-mails, office conferences, and telephone conferences with
                                                                            clients and other counsel re fairness hearing and hearing re motion to
                                                                            intervene to unseal records. Telephone conference with Attorney
                                                                            Derek Watkins (Sacks Waldman) re same.

                                                                            Follow-up e-mails, telephone conferences, and office conferences re
WALTERS, BRYAN R.   11/14/2014            1.00     445.00         445.00
                                                                            fairness hearing and hearing remotion to intervene to unseal records.


WALTERS, BRYAN R.   11/25/2014            1.25     445.00         556.25    Exchange of voicemails with Powell Miller. Office conferences
                                                                            with Attorneys Rynders and MacGuidwin re potential for
                                                                            resolution of objections and client perspectives re same.


WALTERS, BRYAN R.   11/26/2014            2.00     445.00         890.00 Telephone conference Attorneys Paul Miller and Dan Small re
                                                                            allegation of potential conflict. Office conferences re same. Initial
                                                                            research re same. Office conference with Attorney Lin re
                                                                            additional research re same.


WALTERS, BRYAN R.     12/1/2014           2.75     445.00        1,223.75 Continue research re alleged conflict of interest. Office conference with
                                                                            Attorney Lin re alleged conflict of interest. Review cases re
                                                                            same. Office conference with Attorney Rynders re same. Draft
                                                                            and revise e-mail to Messrs. Howell Miller and Dan Small re same.


WALTERS, BRYAN R.     12/8/2014           0.50     445.00          222.50   E-mail and voicemails with Mr. Powell Miller.
WALTERS, BRYAN R.     12/9/2014           1.50     445.00          667.50   E-mails and voicemails with Mr. Powell Miller. Telephone
                                                                            conference with Messrs. Miller and Dan Small re allegation of
                                                                            potential conflict. Re view prior research re same. Office
                                                                            conference re same.
WALTERS, BRYAN R.   12/10/2014            1.00     445.00          445.00   Follow-up research re allegation of potential conflict.
WALTERS, BRYAN R.   12/11/2014            1.00     445.00          445.00   Continue follow-up research re alleged conflict and review of cases
                                                                            re same.




                                                            Page 10 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                                      PageID.19021                 Page 12 of
                                      15




                                 Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]


Timekeeper          Date              Hours           Rate        Dollars            Description
WALTERS, BRYAN R.     12/15/2014               2.00      445.00             890.00 Complete follow-up research re alleged conflict. Office conference with
                                                                                    Attorney Rynders re same. Draft and revise e-mail to Attorney Powell
                                                                                     Miller re lack of conflict. Review response e-mail from Attorney Miller.
                                                                                     Draft follow-up e-mail to Attorney Miller re legal authority in support of
                                                                                     conclusion that no conflict exists.

WALTERS, BRYAN R.          1/7/2015            0.25      445.00             111.25 Review e-filing notices and attachments re plaintiffs' counsel's
                                                                                     filings with court seeking sanctions against objector.


WALTERS, BRYAN R.     6/25/2015                1.00      445.00             445.00 Review e-mail from John Sturgis and attached cases re opportunity to
                                                                                     review records under seal by objectors in class action settlement.
WALTERS, BRYAN R.      6/26/2015               2.00      445.00             890.00   Continue revisions to appeal brief.
WALTERS, BRYAN R.     6/29/2015                1.50      445.00             667.50   Continue drafting/revising appeal brief.
WALTERS, BRYAN R.      6/30/2015               0.50      445.00             222.50   Revise appeal brief. Revise insert into appeal brief on due process
                                                                                     concerns associated with objectors not having access to sealed
                                                                                     records.
WALTERS, BRYAN R.     7/1/2015                 5.00      445.00       2,225.00       Draft/revise appeal brief.
WALTERS, BRYAN R.     7/2/2015                5.00      445.00        2,225.00       Draft/revise appeal brief.
WALTERS, BRYAN R.     7/6/2015                4.00      445.00        1,780.00       Draft/revise Appeal Brief.
WALTERS, BRYAN R.      7/7/2015               3.00       445.00       1,335.00       Draft/revise Appeal Brief.
WALTERS, BRYAN R.          7/8/2015            4.00      445.00        1,780.00      Draft/revise Appeal Brief. E-mails re potential consolidation of
                                                                                      appeals.
WALTERS, BRYAN R.        7/9/2015             6.00      445.00       2,670.00   Draft/revise appeal brief.
WALTERS, BRYAN R.     7/10/2015                8.00      445.00        3,560.00 Final revisions to Appeal Brief and attention to filing.
WALTERS, BRYAN R.          8/7/2015            0.25      445.00             111.25   Review Motion and responses re extension of time for filing
                                                                                     Appeal Briefs.
WALTERS, BRYAN R.     9/30/2015                1.00      445.00             445.00   Initial review of Blue Cross and Shane Group opposition briefs on
                                                                                     appeal.
WALTERS, BRYAN R.      10/1/2015          2.50         445.00        1,112.50        Continue preparing outline for Reply Brief in support of appeal.
                                                                                     Further review of Plaintiff's and Blue Cross' response briefs. Begin
                                                                                     drafting Reply Brief.




                                                                  Page 11 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                             PageID.19022                  Page 13 of
                                      15




                            Billed and Unbilled Recap of Time Detail- [341564- ANTITRUST- BCBSM]


Timekeeper          Date          Hours          Rate        Dollars         Description
WALTERS, BRYAN R.    10/2/2015        2.00         445.00          890.00 Continue preparing outline and drafting of Reply Brief in support of
                                                                             appeal.
WALTERS, BRYAN R.    10/5/2015        4.75         445.00         2,113.75 Continue drafting/revising Reply Brief on Appeal. Office
                                                                             conference with Maureen O'Brien re research and analysis for
                                                                             Appeal Brief.
WALTERS, BRYAN R.    10/7/2015        4.50         445.00         2,002.50 Continue drafting/revising Reply Brief on Appeal. Follow up with
                                                                           Jeff Koelzer and Maureen O'Brien re research items.


WALTERS, BRYAN R.    10/8/2015        4.00         445.00         1,780.00 Continue drafting/revising Reply Brief on Appeal.
WALTERS, BRYAN R.    10/9/2015        5.25         445.00         2,336.25 Continue drafting/revising Reply Brief on Appeal. Review of
                                                                             records in support of same.
WALTERS, BRYAN R.   10/12/2015        5.00         445.00         2,225.00 Final revisions and attention to filing of Reply Brief on Appeal.


WALTERS, BRYAN R.    11/5/2015        0.25          445.00         111.25 Review Notice of Oral Argument from Sixth Circuit Court of
                                                                          Appeals. Telephone conference with Perrin Rynders re same.


WALTERS, BRYAN R.      1/4/2016           1.00     445.00           445.00   Review Sixth Circuit web site for judicial assignments for oral
                                                                             argument. Multiple e-mails and office conferences re same.


WALTERS, BRYAN R.      1/8/2016           2.50     445.00         1,112.50   Review prior briefing and docket in preparation for oral argument.


WALTERS, BRYAN R.    1/11/2016            1.00     445.00           445.00   Continue preparation for oral argument.
WALTERS, BRYAN R.    1/12/2016            1.00     445.00           445.00   Continue preparations for oral argument.
WALTERS, BRYAN R.    1/13/2016        11.00        445.00         4,895.00   Prepare for oral argument. Travel to Cincinnati for Sixth Circuit oral
                                                                             argument.
WALTERS, BRYAN R.    1/14/2016        10.00        445.00         4,450.00   Final preparations for oral argument. Oral argument before Sixth
                                                                             Circuit Court of Appeals. Return travel from Cincinnati. Multiple
                                                                             telephone conferences re oral argument.




                                                             Page 12 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                     PageID.19023               Page 14 of
                                      15




                            Billed and Unbilled Recap of Time Detail - [341564 - ANTITRUST- BCBSM)


 Timekeeper          Date       Hours        Rate        Dollars       Description
 WALTERS, BRYAN R.    1/15/2016      2.25      445.00        1,001.25 Multiple telephone conferences and office conferences re
                                                                      results of oral argument. Draft/revise e-mail to clients re status
                                                                      update on oral argument. Review Ninth Circuit opinion on
                                                                      unsealing of
                                                                      records. Attention to delivery of status update to clients.

WALTERS, BRYAN R.    1/18/2016       0.50      445.00         222.50 Follow-up e-mails to/from client s r e status update after Court of
                                                                      Appeals oral argument.
WALTERS, BRYAN R.    1/25/2016       0.25      445.00         111.25 Follow-up e-mails with clients re status of appeal.
WALTERS, BR YAN R.    2/5/2016       0.50      445.00         222.50 E-mails and telephone conference with Larry Murphy and Perrin
                                                                     Rynders re Borroughs' questions re anti-trust class action
                                                                     settlement status update.
WALTERS, BRYAN R.     6/7/2016       5.00      445.00       2,225.00 Review Sixth Circuit opinion. Multiple office conferences re impact
                                                                     of Sixth Circuit opinion. Begin outline of and review of issues for
                                                                     next steps after Sixth Circuit opinion. Prepare and send e-mail to
                                                                     clients re Sixth Circuit decision.

TOTALS                             382.45      427.00     163,306.15




                                                         Page 13 of 13
Case 2:10-cv-14360-DPH-MKM ECF No. 368-1 filed 10/21/19                                             PageID.19024   Page 15 of
                                      15
                                  Billed and Unbilled Recap of Cost Detail - [341564 - ANTITRUST- BCBSM)


 Timekeeper               Date          Hours      Rate         Dollars        Description

 RYNDERS, PERRIN           10/20/2014                11.87           11.87    United Parcel Service

 RYNDERS, PERRIN           04/29/2015                505.00        505.00     Filing Fee – US District Court

 RYNDERS, PERRIN           01/14/2016                9.45          94.45      Meals

 RYNDERS, PERRIN           01/14/2016                366.00        366.66     Travel Expense


 RYNDERS, PERRIN           01/14/2016                17.00         17.00      Parking


 RYNDERS, PERRIN           01/14/2016                341.90          341.90   Meals

 RYNDERS, PERRIN           01/14/2016                571.06          571.06 Lodging

 TOTAL COSTS                                         1,822.28




Total time entirely related to unsealing of record              $49,283.00 fees + $1822.28 costs =
                                                                $51,105.28
Total time partially related to unsealing of record             $92,507.00

Total time unrelated to unsealing of record                     $21,644.25


 15476859_1.docx
